DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 6,15,21

Response to Arguments
Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 19-20, and 22-27 are allowed over the prior art.
Claims 4, 8-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over WBM122117ipmi, in view of Chen (US 2002/0178416 A1).
For claim 1, 
WBM122117ipmi teaches an apparatus comprising: an interface to be coupled with a communication link; and circuity to: (see functionality sections and other locations: view NIC as said interface and network as including said link): receive an indication of a catastrophic error for a computing system that includes a central processing unit (CPU) []; (see introduction section, IPMI block diagram, potential solutions sections: view crash/hung/unresponsive as said catastrophic error; a host systems (including servers) include CPU, memory, and other peripherals, some of them are chips/dice); send a request to gather error information from the CPU  [] responsive to the indication of the catastrophic error (see locations pointed to above and other locations: view monitoring unresponsive system, IPMI messaging functionality, and receiving dump file as including request and obtaining the information requested), the request arranged to be sent through the interface to be coupled with the communication link, the communication link to separately be coupled to the CPU and to separately be coupled to each of the one or more [] companion dice (see locations pointed to above: view out of band as said independently, multiple components can be monitored/queried independently); and separately receive error information from the CPU and from each of the one or more [] companion dice through the interface to be coupled with the communication link (see locations pointed to above: request are responded with the information/action requested, via said special out of band link).
WBM122117ipmi does not explicitly teach “coupled with one or more integrated companion dice resident on package via which the CPU also resides “ and “and from the one or more integrated companion dice”, and “integrated”.
However, Chen teaches “coupled with one or more integrated companion dice resident on package via which the CPU also resides“ and “and from the one or more integrated companion dice”, and “integrated” (see figure 1, title, paragraphs [0010], [033], and other locations: view SoC as said claimed package, which includes CPU dice and other companion dice; each channel has its own connection to global via local macro modules, all to report to external tester unrepairable errors (catastrophic); external tester could be via IPMI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WBM122117ipmi to include “coupled with one or more integrated companion dice resident on package via which the CPU also resides“ and “and from the one or more integrated companion dice”, and “integrated”., as taught by Chen, because each one of WBM122117ipmi and Chen teach monitoring system for failures therefore they are analogous arts and because a system on chip is a very common combination that includes CPU and other dice (see figure 1, title, paragraphs [0010], [033], and other locations).

For claim 2, 
The combination of WBM122117ipmi and Chen teaches the limitations of claim 1 for the reasons above 
WBM122117ipmi further teaches provide the received error information for debugging the computing system to recover from the catastrophic error (see functionality sections: view actions taken to promote recovery as said debugging). 


For claim 5, 
The combination of WBM122117ipmi and Chen teaches the limitations of claim 1 for the reasons above.
WBM122117ipmi further teaches the error information gathered from one or more intellectual property (IP) blocks at the CPU or one or more IP blocks at each of the one or more companion dice (see IPMI block diagram: Southbridge is an IP block). 

For claim 7, 
The combination of WBM122117ipmi and Chen teaches the limitations of claim 1 for the reasons above.
WBM122117ipmi further teaches the communication link comprising a two-wire communication link, the two-wire communication link separately coupled to a first state machine at the CPU and separately coupled to at least a second state machine at the one or more integrated companion dice (see locations pointed to above: a bus is such two-wire communications as it contains at least one data line and return/common line; both Southbridge and CPU always contain state machines which is an implementation of the functionality they provide). 

For claims 12-14, 
The claims recite essentially similar limitations as claims 1-2, and 5 respectively. Claims 12-14 are a method at a management controller.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WBM122117ipmi, in view of Chen (US 2002/0178416 A1), and in further view of Wikipedia “out of band management” page from date 12/1/2017, retrieved using the Way Back Machine, hereafter referred to as WBM120117oobm.
For claim 3, 
The combination of WBM122117ipmi and Chen teaches the limitations of claim 2 for the reasons above.
The combination of WBM122117ipmi and Chen does not explicitly teach a digital display coupled with the circuitry to present a user interface view to provide the received error information for debugging.
However, WBM120117oobm teaches a digital display coupled with the circuitry to present a user interface view to provide the received error information for debugging (see capabilities section: KVM)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of WBM122117ipmi and Chen to include “a digital display … debugging”, as taught by WBM120117oobm, because each one of WBM122117ipmi, Chen, and WBM120117oobm teach monitoring CPU for errors therefore they are analogous arts and because that’s the most common interface for debugging (see introduction and capabilities sections).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114